DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on February 7, 2022 and March 4, 2022 have been entered.
 	Claim 17 is amended.  Claims 17, 22, 25 and 26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (US 2016/0108212) in view of Custodero et al. (US 2014/0299249).
Regarding claim 17, Busch et al. teaches a pneumatic tire with a sidewall made from a rubber composition comprising (¶9, 82, 83) 15 to 55 phr of a natural polyisoprene rubber (natural rubber), 15 to 85 phr of a polybutadiene rubber, 60 to 100 phr of carbon black, 1 to 10 phr of an antiozonant wax (¶11-14), preferably a paraffin wax (¶47), 0 to 70 phr of a plasticizer such as MES oil (¶72), and a crosslinking system of sulfur and accelerator (¶73).  
Busch et al. does not teach that the wax is present in an amount of between 10 and 20 phr.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 
Busch et al. does not teach that the carbon black is present in an amount of between 50 and 56 phr.  However, Custodero et al. teaches a rubber composition for a tire sidewall (¶32) comprising natural rubber and polybutadiene rubber (Tables 1 and 2, Examples) and from 0 to 90 phr of carbon black (¶105).  Busch et al. and Custodero et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tire sidewalls.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 0 to 90 phr of carbon black, as taught by Custodero et al., in the rubber composition, as taught by Busch et al., and would have been motivated to do so because Custodero et al. teaches that this range of carbon black is suitable for use in rubber compositions containing natural rubber and polybutadiene rubber and used for tire sidewalls.  
Regarding claim 22, no other polyisoprene rubbers are required to be present within the composition and therefore the natural polyisoprene rubber (natural rubber) is predominant.
Regarding claims 25 and 26, Busch et al. teaches that the antiozonant wax comprises unbranched hydrocarbons having from 26 to 47 carbon atoms (¶14-17).  Busch et al. teaches that the ratio of branched hydrocarbons to unbranched hydrocarbons in the wax is from 5:95 to 35:65 (¶51), meaning that the unbranched hydrocarbons containing from 26-47 carbon atoms are predominant.

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.
Applicant argues that Busch et al. does not teach the presently claimed amount of anti-ozone wax and teaches toward a much lower amount of wax being used.  Applicant argues that Composition I of the instant invention, which contains 10 phr of an anti-ozone wax, has between 10 and 15 phr, meaning that the endpoints of this range are not included within the range (see, Page 2 of instant specification).  Therefore, Composition I of the instant invention currently does not contain an amount of anti-ozone wax commensurate in scope with the claims.  If applicant wishes for 10 phr of wax to be included within the claim, then this amount is taught by Busch et al. (1 to 10 phr).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  If applicant wishes for the minimum amount of wax to be amounts just above 10 phr as is currently claimed, then to overcome the rejection of record applicant would need to provide evidence that a composition containing 10 phr of anti-ozone wax and the very same composition but containing an amount of anti-ozone wax slightly above 10 phr would not possess similar properties.  This evidence has not been shown.  Additionally, applicant is reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  MPEP 2123.  Busch et al. teaches amounts of anti-ozone wax of up to and including 10 phr and it is immaterial that Busch et al. uses a lower amount in the examples they chose to show.  
Applicant argues that Busch et al. does not teach the presently claimed amount of carbon black of between 50 and 56 phr.  The Office agrees that Busch et al. does not teach this range.  However, Custodero et al. has been cited to teach this claim limitation.  Applicant has not shown this claimed range of carbon black to be critical to the invention.
Applicant argues that Busch et al. does not teach the technical problem to be solved by the instant invention.  This argument is unpersuasive as 1) Busch et al. is not required to teach something that is not claimed, and 2) even if this were claimed, the combination of references teaches each limitation of the claimed composition and the properties would flow therefrom.  Additionally, applicant has not shown proper evidence of unexpected results.  These arguments are unpersuasive.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767